Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2022 has been entered.
 DETAILED ACTION
Response to Arguments
Applicant’s arguments on page 9 have been considered but are moot in light of new grounds of rejections.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “generate a virtual viewpoint image based on a virtual viewpoint and a three-dimensional shape modeled by using the output image" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1-2, 6, 13, 15-18 is/are rejected under 35 U.S.C. 35 USC § 103 as being unpatentable over Kondo (US20040062450) in view of BIAN (US 20200226825).

Regarding claim 1, Kondo teaches an image processing apparatus comprising: 
one or more memories storing instructions (72, 73 in Fig. 10);
one or more processors (71 in Fig. 10) executing the instructions to:
extract a foreground area representing a specific object (105 in Fig. 11; S1203 in Fig. 110) in a captured image (IMPUT IMAGE in Fig. 11) obtained by capturing by an image capturing device; and
generate an output image (108 in Fig. 11;  OUTPUT IMAGE in Fig. 111) by processing an image corresponding to the foreground area, a resolution of the output image being higher than a resolution of the image corresponding to the extracted foreground area ( FOREGROUND COMPONENT IMAGE WHICH HAS BEEN SUBJECTED TO REMOVAL OF MOVEMENT BLURRING in Fig. 11; 1202, 1205 in Fig. 111)  and which is used to generate a virtual viewpoint image ( 108 in Fig. 11;  OUTPUT IMAGE in Fig. 111).
Kondo does not expressly teach generate a virtual viewpoint image based on a virtual viewpoint and a three-dimensional shape modeled by using the output image.
However, BIAN teaches generate a virtual viewpoint image ([0026], free viewpoint video rendering) based on a virtual viewpoint and a three-dimensional shape modeled by using the output image ([0024], recovering a 3D model of a scene from two-dimensional (2D) images obtained by capturing the scene from a plurality of viewpoints).
Since Kondo teaches “a case of projecting images in real space having three-dimensional space and time-axis information onto time-space having two-dimensional space and time-axis information, using a video camera”([1613]), it would have been obvious to one of ordinary still in the art to use video frame images that of higher resolution after Kondo’ processing for the construction of a 3d model  following the teaching of BIAN for a rendering of the model.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of claimed invention would have recognized that the results of the combination were predictable.

Regarding claim 2, Kondo in view of BIAN teaches the image processing apparatus according to claim 1, wherein the one or more processors further execute the instructions to: 
extract a background area different from the foreground area in the captured image (Kondo, 105 in Fig. 11; S1203 in Fig. 110), and output another output image whose resolution is higher than a resolution of the image corresponding to the extracted background area (Kondo, 1201, 1203-1 in Fig. 111), and which is used to generate a virtual viewpoint image (Kondo, 1206 in Fig. 111).


Regarding claim 6, Kondo in view of BIAN teaches the image processing apparatus according to claim 2, wherein the one or more processors further execute the instructions to integrate the output image and another output image (Kondo, 1206 in Fig. 111).
Regarding claim 12, Kondo in view of BIAN teaches the image processing apparatus according to claim 1, wherein the one or more processors further execute the instructions to generate three-dimensional shape data on the specific object based on the output image (BIAN, [0024], recovering a 3D model of a scene from two-dimensional (2D) images obtained by capturing the scene from a plurality of viewpoints).
Regarding claim 13, Kondo in view of BIAN teaches the image processing apparatus according to claim 1, wherein the output image is used to determine a pixel value of a specific object in a virtual viewpoint image (Kondo, [1129], extracts the image objects corresponding to the foreground objects).

Claims 15 and 16 recites the method and medium for apparatus of claim 1, and they are also rejected.
Regarding claim 17, Kondo in view of BIAN teaches the image processing apparatus according to claim 1, wherein the one or more processors further execute the instructions to generate the virtual viewpoint image according to a camera parameter of a virtual camera representing a virtual viewpoint (It is inherent that a virtual viewpoint is represented by a virtual camera with its parameters)
Claim 18 is essential reciting the same subject matter as in claim 1, thus also rejected.

Claims 4,5,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of BIAN, further in view of Dong (“Learning a Deep Convolutional Network for Image Super-Resolution”, cited from IDS).

Regarding claim 4, Kondo in view of BIAN teaches the image processing apparatus according to claim 1.
Kondo in view of BIAN does not expressly teach
wherein the output image is generated by processing the image, corresponding to the foreground area based on a learning result using (i) a teacher image including an area including a specific object and (ii) an image which corresponds to the teacher image, having a lower resolution as compared to the teacher image.
However, Dong teaches 
wherein the output image is generated by processing the image, corresponding to the foreground area based on a learning result (Page 5, training) using (i) a teacher image including an area including a specific object (training data) and (ii) an image which corresponds to the teacher image having a lower resolution (Low-resolution image in Fig. 2) as compared to the teacher image (Section 5.1, filters trained on 91 images (24,800sub-images) by an upscaling factor 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kondo in view of BIAN and Dong, by substitute the edge enhancing method in Kondo with the super resolution method taught by Dong, with motivation of “state-of-the-art restoration quality, and … fast speed for practical on-line usage” (Dong, Abstract)
.

Regarding claim 5, Kondo in view of BIAN teaches the image processing apparatus according to claim 2.

Kondo in view of BIAN does not expressly teach
wherein another output image is generated by processing the image, corresponding to the background area based on a learning result using (i) a teacher image including an area including a specific object and (ii) an image which corresponds to the teacher image having a lower resolution as compared to the teacher image.
However, Dong teaches 
wherein the another output image is generated by processing the image, corresponding to the background area based on a learning result (Page 5, training) using (i) a teacher image including an area including a specific object (training data) and (ii) an image which corresponds to the teacher image having a lower resolution (Low-resolution image in Fig. 2) as compared to the teacher image (Section 5.1, filters trained on 91 images (24,800sub-images) by an upscaling factor 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kondo in view of BIAN and Dong, by substitute the edge enhancing method in Kondo with the super resolution method taught by Dong, with motivation of “state-of-the-art restoration quality, and … fast speed for practical on-line usage” (Dong, Abstract)

Regarding claim 11, Kondo in view of BIAN teaches the image processing apparatus according to claim 1. 
Kondo in view of BIAN does not expressly teach wherein the output image is output via a neural network.
However, Dong teaches a neural network (Abstract, deep CNN).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kondo in view of BIAN and Dong, by substitute the edge enhancing method in Kondo with the super resolution method taught by Dong, with motivation of “state-of-the-art restoration quality, and … fast speed for practical on-line usage” (Dong, Abstract).



Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of BIAN, further in view of ANNAU (US 20150054913)

Regarding claim 7, Kondo in view of BIAN teaches the image processing apparatus according to claim 6.
Kondo in view of BIAN does not expressly teach wherein the one or more processors further execute the instructions to correct a value of a pixel in a boundary part between the foreground area and the background area in an integrated image.
However, ANNAU teaches to correct a value of a pixel in a boundary part ([0083], detect pixel occlusion … the pixel…may be configured to be blank to indicate a pixel occlusion) between the foreground area ([0083], foreground objects) and the background area ([0086], background objects) in an integrated image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  integrate images from foreground and background images in Kondo in view of BIAN following the image stitching method of ANNAU, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of claimed invention would have recognized that the results of the combination were predictable.

Regarding claim 8, Kondo in view BIAN and ANNAU teaches the image processing apparatus according to claim 7, wherein among values of pixels in the boundary part (ANNAU, [0076] – [0082], disparity map) , a pixel value having a difference equal to or greater than a threshold is corrected (ANNAU, [0086], disparity module 304 may select a smaller disparity value from the two disparity value as a disparity value for the occluded pixel) from a value of a surrounding pixel ( ANNAU,[0083], a similarity score threshold).

Regarding claim 9, Kondo in view of BIAN and ANNAU teaches the image processing apparatus according to claim 8, wherein the pixel value having a difference equal to or greater than a threshold by using a value of a pixel adjacent the boundary part (ANNAU, [0086], disparity module 304 may select a smaller disparity value from the two disparity value as a disparity value for the occluded pixel; [0096], A similarity score may indicate a degree of similarity between two pixels. A higher similarity score for two pixels may indicate more similarity between the two pixels than a smaller similarity score),

Regarding claim 10, Kondo in view of BIAN and ANNAU teaches the image processing apparatus according to claim 8, wherein the pixel value having a difference equal to or greater than a threshold with any one of a median, an average (ANNAU, [0091], the virtual camera module 306 may make an average over or take a maximum value from the corresponding pixel values of the two shifted images), and a most frequent value of a pixel adjacent the boundary part.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661